United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.P., Appellant
and
DEPARTMENT OF LABOR, OCCUPATIONAL
SAFETY & HEALTH ADMINISTRATION,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Gordon Reiselt, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1009
Issued: October 6, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 19, 2008 appellant filed a timely appeal of the February 1, 2008 merit
decision of the Office of Workers’ Compensation Programs, which affirmed the denial of her
claim for an employment-related emotional condition. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(d), the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
FACTUAL HISTORY
On May 19, 2006 appellant, then a 47-year-old safety specialist, filed an occupational
disease claim for employment-related post-traumatic stress disorder (PTSD). She identified
April 24, 2006 as the date of injury and when she first realized her emotional condition was
employment related. Appellant attributed her condition to fear of being reinfected with Lyme

disease. On April 20, 2006 she was allegedly bitten by a tick while at a construction job site.1
Appellant also attributed her PTSD symptoms to various accident scene investigations she
conducted dating back to 1990.
In a June 26, 2006 statement, appellant identified more than 60 work-related inspections
she was involved in between 1990 and 2006. She explained that in 1990 she witnessed the
extrication of an employee who had been buried alive in a trench. Appellant said she never
forgot the moment when the deceased employee’s remains were carried out on a stretcher in
front of her. Since that first incident, she claimed to have regularly experienced severe stomach
nausea and internal panic each time there was a report of a severe accident or fatality that she
might have to investigate. Appellant described her involvement in numerous investigations
where employees either died or were seriously injured. She noted incidents where employees
fell from cranes, bridges and down elevator shafts. Appellant also described incidents where
employees were run over by trucks and bulldozers and one incident where an employee was
decapitated by a moving railroad car. She claimed to have conducted 878 inspections.
In a report dated June 26, 2006, Dr. Mildred D. Lane, Ed.D., a professional counselor,
diagnosed PTSD.2
In a decision dated September 5, 2006, the Office denied appellant’s emotional condition
claim. It found that appellant had not established any compensable employment factors.
Appellant requested a hearing, which was held on March 20, 2007. She submitted the
September 16 and October 21, 2006 psychological evaluation of Paul M. Bernstein, Ph.D.,
Director, Pennsylvania Psychological Services, who diagnosed adjustment disorder with mixed
anxiety and depressed mood. Dr. Bernstein noted that appellant was currently being treated for
emotional distress caused by her workplace experiences. He explained that, as a safety
specialist, appellant had investigated hundreds of accidents, some gruesome. While appellant
remained spontaneous, warm and outgoing, the cumulative impact of the situations she
investigated had sensitized her. Dr. Bernstein further indicated that appellant was unable to
tolerate more such incidents and that she had become a victim to the traumatic events. He
surmised that appellant’s continued exposure to such experiences would likely result in her
development of PSTD. Dr. Bernstein stated that, while appellant was still suitable for full-time
employment, it was imperative that her job responsibilities be changed. He noted that, while
appellant was free of serious mental disorder, unless changes were made in her work situation,
she may develop PTSD.
By decision dated June 1, 2007, the hearing representative affirmed the Office’s decision
denying appellant’s emotional condition claim, as modified. She found that appellant established
a compensable factor of employment, specifically, her participation in accident investigations.
1

Appellant had a prior history of Lyme disease dating back to at least 2002. She had recently filed a separate
claim for Lyme disease, with an April 20, 2006 date of injury (file number 11-2034089). The Office advised
appellant that she should pursue the Lyme disease aspect of the present claim under file number 11-2034089.
2

According to her letterhead, Dr. Lane has a doctorate in education (Ed.D.,) is a national certified counselor and a
licensed professional counselor.

2

The hearing representative explained that investigation of accidents constituted a compensable
factor as it was a part of appellant’s regular job activities. It was not necessary that appellant
witness the event or the aftermath.
Having determined that appellant established a compensable employment factor, the
hearing representative found that Dr. Lane’s June 26, 2006 diagnosis of PTSD was not probative
because as a licensed professional counselor, she was not a physician as defined under the
Federal Employees’ Compensation Act. With respect to Dr. Bernstein’s reports, the hearing
representative noted that he had not diagnosed PTSD, but addressed the likelihood of appellant
developing this condition in the future. The hearing representative noted that Dr. Bernstein
diagnosed adjustment disorder with mixed anxiety and depressed mood. However, his report did
not address this condition as being work related. The hearing representative found that appellant
failed to establish that she sustained a medical condition as a result of the accepted employment
factors.
Following the hearing representative’s June 1, 2007 decision, the Office received more
than 200 pages of documents regarding seven specific fatality investigations in which appellant
participated.
On September 26, 2007 appellant’s counsel requested reconsideration and referenced a
report from Joseph Greenberg, Ph.D., a psychologist. However, no such report was received at
that time.
In a merit decision dated January 2, 2008, the Office denied modification of its prior
decision. It reviewed the documentation regarding appellant’s participation in various fatality
investigations. However, the issue was not whether appellant had established a compensable
employment factor, but whether a medical condition had been diagnosed in connection with her
employment exposure. As no new medical evidence was submitted the Office denied
modification of the hearing representative’s June 1, 2007 decision.
Counsel filed another request for reconsideration on January 11, 2008. This latest request
was accompanied by an undated report from Dr. Greenberg, who diagnosed employment-related
PTSD. Dr. Greenberg indicated that he initially evaluated appellant on March 14, 2007 and had
since seen her on five separate occasions, most recently on August 1, 2007. At the outset,
appellant reported that her work with the employing establishment exposed her to multiple
traumatic events over the years, resulting in a significant level of distress. Dr. Greenberg noted
that appellant had previously sought treatment for her work-related difficulties with Dr. Lane, to
whom she had been referred by the Employee Assistance Program. Appellant advised
Dr. Greenberg that her sessions with Dr. Lane were helpful, but nonetheless she had continued to
experience intense symptoms of anxiety, exacerbated by ongoing work conditions, which
interfered with her functioning.
Dr. Greenberg stated that while performing her job appellant was routinely confronted
with events that could be readily classified as traumatic. He further noted that, as an investigator
of industrial accidents, appellant was required to visit worksites where workers had suffered
significant injuries or death. Dr. Greenberg explained that the events appellant witnessed were
often gruesome in nature and the cumulative impact appeared to have taken a significant toll on

3

her emotional functioning. He also noted that appellant had endured multiple threats to her own
safety during worksite visits. According to Dr. Greenberg, appellant reexperienced these
traumatic events in several ways, including nightmares, spontaneous and distressing recollections
of events and intense psychological distress upon exposure to cues that resemble aspects of the
events. He also noted that appellant sought to avoid stimuli associated with the traumatic events
and she was clearly distressed when asked to describe the events. Additionally, appellant had
symptoms of increased psychological/emotional arousal, including difficulty falling and staying
asleep and difficulty concentrating. Dr. Greenberg noted that he had spoken with Dr. Lane, who
reportedly provided further substantiation of appellant’s symptoms and their cause. He
explained that, based on the reported data, appellant presently met the criteria for the diagnosis
of chronic PTSD. Dr. Greenberg recommended that appellant continue to receive treatment of
her symptoms. He also stated that continued exposure to traumatic stress through appellant’s job
duties would likely exacerbate her symptoms to a significant degree. As such, Dr. Greenberg
recommended that appellant discontinue onsite visits to workplace-related accidents and
fatalities.
By decision dated February 1, 2008, the Office denied modification. It found that
Dr. Greenberg’s report was not credible for a number of reasons. First, the Office believed the
doctor’s discussion of appellant’s employment exposure was too general. It stated that
Dr. Greenberg did not appear to have based his opinion on a complete and accurate factual
history of events. Additionally, the Office noted that Dr. Greenberg only generalized appellant’s
symptoms and their cause. Lastly, it stated that Dr. Greenberg did not provide a detailed
description of his findings to support the diagnosis of PTSD.
LEGAL PRECEDENT
To establish that she sustained an emotional condition causally related to factors of her
federal employment, appellant must submit: (1) factual evidence identifying and supporting
employment factors or incidents alleged to have caused or contributed to her condition;
(2) rationalized medical evidence establishing that she has an emotional condition or psychiatric
disorder; and (3) rationalized medical opinion evidence establishing that her emotional condition is
causally related to the identified compensable employment factors.3
ANALYSIS
The Board finds that the case is not in posture for decision. Proceedings under the Act
are not adversarial in nature and the Office is not a disinterested arbiter. While the claimant has
the burden to establish entitlement to compensation, the Office shares responsibility in the
development of the evidence to see that justice is done.4 Dr. Greenberg diagnosed employmentrelated PTSD and specifically related this diagnosis to appellant’s work activities.
Dr. Greenberg explained that the events appellant witnessed were often gruesome in nature and
the cumulative impact affected her emotional functioning. He also noted that appellant had
endured multiple threats to her own safety during worksite visits and that the psychological
3

See Kathleen D. Walker, 42 ECAB 603 (1991).

4

William J. Cantrell, 34 ECAB 1223 (1983).

4

effect was that she reexperienced these traumatic events in several ways, including nightmares,
spontaneous and distressing recollections of events and intense psychological distress upon
exposure to cues that resemble aspects of the events. The Office challenged Dr. Greenberg’s
diagnosis of appellant’s condition, but Dr. Greenberg explained that he had considered
appellant’s symptoms and the possible cause of her symptoms in diagnosing her condition as
PTSD. Although Dr. Greenberg’s opinion is insufficient to discharge appellant’s burden of
proving that the claimed emotional condition is causally related to her federal employment, this
evidence is sufficient to require further development of the case record by the Office.5 On
remand, the Office should refer appellant to an appropriate specialist, along with the case record
and a statement of accepted facts. After such development of the case record as the Office
deems necessary, a de novo decision shall by issued.
CONCLUSION
The case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the February 1, 2008 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this decision.
Issued: October 6, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

See John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

5

